       CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 1 of 28




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

 ARCHITECTURAL BUSSTRUT                    §
 CORPORATION d/b/a busSTRUT                §
                                           §
        Plaintiff,                         §        Case No. 0:19-cv-968-DSD-ECW
                                           §
 v.                                        §        Judge David S. Doty
                                           §
 TARGET CORPORATION                        §        Magistrate Judge Cowan Wright
                                           §
        Defendant.                         §

 MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY
        JUDGMENT ON DEFENDANT’S COUNTERCLAIM


                                   INTRODUCTION

       This case is about Defendant Target Corporation’s (“Target”) decision to renege on

a contract it had with Plaintiff Architectural Busstrut Corporation (“busSTRUT”).

BusSTRUT—a small, family-owned-and-operated company—supplies a proprietary,

heavy-duty track-lighting system (“Track”). BusSTRUT had a contract to supply that

system to Target for three years, but Target double-crossed busSTRUT, costing busSTRUT

millions of dollars. BusSTRUT brought this action to recover damages for Target’s breach

of the parties’ contract.

       Target’s flagrant wrongdoing is thus the heart and soul of this case. But the present

motion for summary judgment centers on, and seeks dismissal of, Target’s lone

counterclaim. In that bogus counterclaim, Target alleges that busSTRUT breached the

parties’ contract by overcharging for certain Target-specific light fixtures ordered on an
        CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 2 of 28




expedited basis. But the undisputed record shows that the price busSTRUT charged for

the expedited light fixtures ($     ) was a part of the parties’ contract.

        The parties’ course of performance likewise confirms the propriety of the $     price

point. BusSTRUT was transparent in its pricing and repeatedly notified Target of the cost

of the expedited fixture. Target, for its part, twice affirmatively approved the expedited-

fixture price in the formal price lists it required from busSTRUT. And, for nearly a year-

and-a-half and on hundreds of occasions, Target submitted purchase orders to busSTRUT

approving the price and then paid the full balance of those orders.

        In short, as a matter of law and undisputed fact, BusSTRUT is entitled to summary

judgment in its favor on Target’s sole counterclaim.

                STATEMENT OF UNDISPUTED MATERIAL FACTS

        A.     BusSTRUT and Target Enter into a Requirements Contract.

        BusSTRUT and Target’s relationship began in early 2015, when Target used

busSTRUT Track purchased through a third-party sales representative to install a “

    ” of busSTRUT’s system at                                  . (Ex. 3.)1 A few months later,

Target again purchased busSTRUT Track through a third party for installation in a single

retail location in                (Ex. 2, Trankel Dep., at 97.) In both locations, the product

was a hit. Target wanted to start doing business directly with busSTRUT, but, as a

condition of entering into such a relationship, required that busSTRUT first execute a



1
  All “Ex.” references refer to the exhibits to the Declaration of Emmett E. Robinson,
submitted concurrently herewith.


                                               2
       CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 3 of 28




“Supplier Qualification Agreement for Goods and Services” (“SQA”). (Ex. 4, SQA, § 1.1.)

The SQA went into effect on September 30, 2015, and



                                                       (See id. at 1, et seq.)     The parties

subsequently entered into a “Program Agreement for Goods and Services” (“Program

Agreement”) effective November 19, 2015. (Ex. 5, Program Agreement, at 1.) During

this same time period, Target agreed to purchase busSTRUT’s system for installation in

                                         . (Ex. 2, Trankel Dep., at 99.) Target was “really

happy with the product.” (Id. at 171.)

       In fall 2016, Target issued a request for proposals (“RFP”) seeking bids for

installation of a heavy-duty track-lighting system in additional retail locations as part of its

ambitious plan to remodel over         stores over a three-year period. (Id. at 212-13; Ex. 6.)

Target asked busSTRUT to bid on the RFP, and busSTRUT won, securing a three-year

Track requirements contract with Target.2 (Id.; Ex. 7.) As part of this award of business

to busSTRUT, the parties executed “Amendment Number 1 to Program Agreement for

Goods and Services” (the “Amendment”) dated November 11, 2016. (Ex. 8, Amendment,




2
  Target subsequently breached that contract and switched to a different Track supplier.
That breach is the crux of this case, but not the crux of this motion. As such, it is not
discussed in detail here. It is, however, addressed in busSTRUT’s complaint and will
undoubtedly be addressed in busSTRUT’s forthcoming opposition to Target’s motion for
summary judgment.


                                               3
       CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 4 of 28




at 1.) The Amendment explicitly required Target to provide busSTRUT with 12 weeks’

lead time on all orders.3 Specifically, the Amendment provided:




(Id. ¶1.1.)   The Amendment also contained a chart listing each component of the

busSTRUT Track system and the agreed per-unit price of that component for purchases

made pursuant to the terms of the Amendment. (Id. ¶1.3.) That chart provided that light-

fixtures purchased in compliance with the Amendment would be priced at $         apiece.

(Id. ¶1.3.)

       B.     BusSTRUT Urges Compliance with the Amendment and Makes the
              Price of Expedited Fixtures Clear.

       On November 14, 2016—the next business day after busSTRUT and Target

executed the Amendment—busSTRUT vice president Greg Gellert (“Gellert”) emailed

Kalen Graham (a Target procurement specialist who had negotiated the three-year contract

with busSTRUT) and Laurie Smith (the Target employee charged with implementation of

the contract, including issuance of commit emails and purchase orders) to emphasize the

importance of the Amendment’s 12-week lead-time requirement. Gellert wrote as follows:




3
  The Amendment contained limited exceptions, not relevant here, to this 12-week lead-
time requirement.


                                           4
         CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 5 of 28




(Ex. 9 at 3.)

         Neither Graham nor Smith responded to the email. (See id.; Ex. 2, Trankel Dep., at

263.)    Gellert thus called Smith the following day, again seeking commitments for

upcoming remodels. (Ex. 9 at 3 (                                                          .)

Again Smith did not respond. (Ex. 2, Trankle Dep., at 263.) Gellert followed up with

another email to Smith (copying Graham) the next day, November 16:




(Ex. 9 at 3.) Smith responded later that day with a list of stores scheduled for remodel in

early 2017. (Id. at 2.) But she still was unable to issue commit emails to busSTRUT for

those stores, instead stating,

                                                   (Id.)

         The next day, November 17, Gellert emailed Smith confirming that Target sought

to order busSTRUT Track for Target store            (Id. at 1.) He attached what he referred

to as a “quote”4 to the email that both (1) set forth the total cost of the busSTRUT Track

system for that store, and (2) broke down that total cost component-by-component. (Id. at



4
    busSTRUT typically used the terms “quote” and “estimate” interchangeably.


                                              5
       CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 6 of 28




1, 8.) Gellert also highlighted in the body of that email what was already made clear in the

attached quote: Target had failed to provide the 12-week notice called for under the

Amendment; nevertheless, busSTRUT would honor the prices set forth in the Amendment

as to all components of the Track system, with the exception of the light fixture. See id.

Because of the short lead time, the fixture would be billed at the pre-Amendment rate of

$    rather than the $       rate listed in the Amendment.5 (Id. at 1 (

                                                              ).) Target approved the quote

and issued a purchase order for the full amount of the quote—including the $           light

fixture—on November 21, 2016. (Id.) Target subsequently made good on its purchase

order and paid the full amount of the quote (plus tax and freight), including the $    per-

unit fixture price. (Ex. 10, Remittance Doc.)

       Thus, busSTRUT had made clear in its communications that it was charging the

$    expedited price for the light fixture when Target failed to provide the 12-week lead-

time set forth in the Amendment, and Target just as clearly accepted that pricing. Still,


5
  Unlike the other components of the Track system that busSTRUT stocked for Target, the
light fixture selected by Target was unique to Target and was of no use to busSTRUT’s
other customers in the event that busSTRUT, in an effort to anticipate Target’s demand in
the absence of 12-week commit emails from Target, ended up overstocking the fixture.
(See Ex. 28.) Thus, while busSTRUT took on significant risk in maintaining the large
inventory of all Track system components required to anticipate Target’s demand in the
absence of the Amendment-mandated 12-week commit emails, the risk was particularly
acute with respect to the fixture. (Id.) Accordingly, in an effort to be as accommodating
as possible, busSTRUT decided only to charge Target for the risk associated with
expediting the light fixture while absorbing the risk associated with expediting the other
components of the system. (Id.) That decision to act in generous good faith would prove
financially devastating to busSTRUT when Target breached the parties’ agreement and
turned to a different supplier for its heavy-duty track needs.


                                             6
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 7 of 28




busSTRUT strongly preferred that Target would choose to operate within the confines of

the Amendment and the 12-week lead-time it provided for, which would have allowed

busSTRUT to in turn charge the lower $         price. (See Ex. 11 at 1.) Accordingly, the

next week—on November 21, 2016—Gellert again emailed Smith “to stress the

importance of receiving a commit email for February stores as soon as possible.” (Id.) He

continued:




(Id.) Once again, Target failed to comply with the 12-week requirement. (See id.)

      C.     BusSTRUT Repeatedly Lists the Expedited Fixture in the Target Master
             Catalog, and Target Repeatedly Approves it.

      The days immediately following adoption of the Amendment were by no means the

only time busSTRUT made clear to Target that it was charging $        per expedited light

fixture—rather than the $       contemplated by the Amendment—because of Target’s

failure to comply with the Amendment’s 12-week requirement. The Amendment also

required busSTRUT to



                   busSTRUT uploaded an electronic catalog to Ariba listing each

component of its Track system and the price associated with that component at the

beginning of December 2016. (Ex. 12 at 1-2.)




                                           7
       CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 8 of 28




       BusSTRUT’s catalog, far from voluminous, listed all 25 components of the Track

system and their associated prices as set forth in the Amendment. (See Ex. 8, Amendment,

¶1.3; Ex. 13 at 1.) The catalog also plainly included a        line-item accounting for the

$     expedited light fixture. (See id.; Ex. 14 at 2.) The description for that line-item

unambiguously said that it was the Target light fixture and that it was “ONLY for use on

rush orders (no 12 week commit email covers the order).” (E.g., Ex. 13 at 1; Ex. 15 at 1

(same; also noting that “

                                                                            ”).)

       Target affirmatively approved busSTRUT’s             -item catalog, including the

expedited light fixture and its $     price. (E.g., Ex. 12 at 1 (“According to the Ariba

customer service rep…the catalog has…been approved by Target.”; “Awesome job. You

did in one day what most vendors take a month to accomplish. Thanks.”); Ex. 14 (Graham

personally noting catalog was “approved”); Ex. 15 at 1; Ex. 1, Graham Dep., at 111-12;

Ex. 2, Trankel Dep., at 279-81.) Target did the same thing in July 2017, when it asked

busSTRUT to re-upload the catalog to Ariba due to a Target internal technical issue.

(Ex. 13 at 3-4.) Again, busSTRUT uploaded the same 26 items with the same 26

descriptions, including the expedited-fixture line-item clearly identified as such. (Id.) And

again Target affirmatively approved the catalog and the $     expedited fixture price. (E.g.,

id. at 1-3; Ex. 15 at 1.)




                                             8
       CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 9 of 28




       D.     BusSTRUT Issues Hundreds of Quotes that Include the Expedited Fixture
              Pricing, and Target Issues Hundreds of Corresponding Purchase Orders
              Incorporating and Accepting it.

       From the weeks immediately following the parties’ execution of the Amendment in

November 2016 all the way to the spring of 2018, busSTRUT supplied its Track for

hundreds of Target store remodels.      (See Ex. 16, Target’s Internal Purchase-Order

Spreadsheet (cataloging every Target purchase order and the date thereof).) Unfortunately,

throughout this entire time period, and despite busSTRUT’s repeated pleading, Target

never once gave the 12 weeks’ notice required in order to receive the discounted $

per-unit pricing contemplated by the Amendment. (Greg Gellert Decl. ¶ 2.) Indeed, Target

had internally concluded that it was impossible to provide the required 12-weeks’ notice.

(E.g., Ex. 17 at 1 (

            ).)

       With respect to each of these stores, busSTRUT issued a quote to Target that listed

the quantity and price of each Track component to be shipped to the store as well as the

total price for the Track system in that store. Every one of these quotes made clear that

busSTRUT was pricing the light fixtures at the expedited rate ($    ). Every time, Target

issued corresponding purchase orders accepting busSTRUT’s quotes in full, and every time

Target ultimate paid the precise amounts called for by those quotes and purchase orders.

The format of the documents and emails exchanged between busSTRUT and Target to

effect these hundreds of orders changed from time to time, but the pattern remained the

same: (1) busSTRUT quote including expedited fixture pricing, (2) Target order based on




                                            9
        CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 10 of 28




that quote, then (3) Target payment in full. Representative examples of this process are

described more fully below.

         Starting with the very first Track order Target placed post-Amendment—the order

for store          discussed in Section B above—busSTRUT issued an item-by-item quote6

to Target that included the $      fixture pricing. (Ex. 18.) Target approved the quote in

full and issued a purchase order for the full quoted price. (Compare id. (stating total cost

of busSTRUT system, with $         -fixture pricing, to be $         , with Ex. 9 at 1 (Smith

providing approval of quote and purchase-order number), and Ex. 16 at line 5 (purchase

order was for precise $               amount quoted).) Target subsequently paid the full

balance due. (Ex. 10.)

         Orders placed by Target on April 4, 2017, serve as further examples of this quote-

and-order practice. On April 1, 2017, busSTRUT’s Ellen Robinson sent an email to Smith

with the subject line “                  ” (Ex. 19 at 1.) Robinson attached quotes for eight

Target stores to that email. (Id. at 2-9.) Each quote broke down the Track system to be

installed in the given store into component-by-component line items. (Id.) Each plainly

stated that the light fixture was “Expedited.” (Id.) And each plainly stated an expedited

cost of $       per fixture. (Id.) Smith responded to Robinson’s email on April 4, 2017.

(Ex. 20 at 1.) She reattached the quotes Robinson had provided (id. at 2-9), and assigned

each a purchase-order number, thus formalizing the orders and indicating that busSTRUT

should move forward as specified in the quotes (id. at 1). With respect to all eight stores,


6
    This early document was denominated a “sales order” rather than a “quote” or “estimate.”


                                              10
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 11 of 28




Target issued the purchase orders in the exact dollar amount—including the cost of the

expedited fixture—listed in the corresponding estimates. (Compare Ex. 19 at 2, 3, 4, 5, 6,

7, 8, 9, with Ex. 16, at lines 689, 3478, 690, 688, 29, 3480, 687, 3479, respectively.) And

Target similarly paid the balance due on each purchase order in full. (See Ex. 21,

Remittance Doc., at 1, 2, 1, 1, 5, 3, 1, 2, respectively.)

       The same practice was in place all the way to 2018, though, again, format changed

from time to time. On February 14, 2018, for example, Target emailed busSTRUT and

asked the company to fill in prices on a spreadsheet that Target had created for use in the

issuance of future busSTRUT quotes. (Ex. 22 at 1 (“

                           ”).) Target’s spreadsheet explicitly included a column in which

it asked busSTRUT to reiterate the cost of the expedited light fixture. (Id. at attachment

column Y.) BusSTRUT replied to Target’s email on February 16, 2018, attaching Target’s

spreadsheet with busSTRUT’s inputs. (Ex. 23.) That is, busSTRUT had filled in the prices

on the spreadsheet as requested—including the $          cost of the expedited light fixture—

and had used the resulting template—again, as requested—to issue quotes for three

upcoming Target store remodels.         (Id. at attachment.)   BusSTRUT’s quotes plainly

included     expedited fixtures at $       apiece for store           such fixtures for store

      and      for store        (Id. at attachment column Z.) Target responded via an email

on February 21, 2018, which began “                                                        ”

(Ex. 24 at 1.) Target attached the quote spreadsheet previously sent by busSTRUT and

provided a purchase-order number for each of the three store quotes. (Id.; Ex. 23.) And

here again, Target’s own records show that the purchase orders Target issued were for the


                                               11
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 12 of 28




precise dollar amounts found in the busSTRUT quotes, which had in turn included $            -

expedited-fixture quantities that Target had asked busSTRUT to put in the spreadsheet.

(Compare Ex. 23 at attachment column AC, with Ex. 16 (TAR000001) at lines 106, 1036,

1038.) Once again, Target subsequently paid the full balance (full quote/purchase-order

amount plus applicable taxes and freight) due on all of these purchase orders. (See Ex. 25,

Remittance Doc., at 1, 3, 4, respectively.)

       The quotes, orders, and remittances summarized above are examples only. This

practice was followed continually from the date the Amendment was executed until

March 28, 2018, discussed directly below. (Gellert Dec. ¶ 3.)

       E.   Target Briefly Questions Expedited Pricing but Ultimately Continues to
            Pay as Agreed and Required.

       Target continued to issue purchase orders agreeing to the $          expedited-fixture

cost until late March 2018. Then, on March 28, 2018, for the very first time, Target issued

purchase orders that did not approve the $         expedited-fixture fee but rather priced the

expedited fixtures at $     —the price applicable, pursuant to the Amendment, only when

Target provided 12 weeks’ notice.7 (Ex. 28, at 3.) But these orders, like every order Target



7
  This timing was not by chance. Precisely one week before raising the expedited-fixture
price issue, Target signed an agreement with busSTRUT’s competitor providing that the
competitor would supply a              substitute for busSTRUT’s Track. (Compare Ex. 26
at 1, 2 (March 21, 2018 agreement between Target and busSTRUT’s competitor adding “
                              ” to the parties’ contract), with Ex. 27 at 1-6 (prior iteration
of Target and busSTRUT’s competitor’s pricing agreement, which did not include line
items for              Track).) Target was thus in need of a post hoc rationale for this
violation of its contract with busSTRUT and apparently concluded that concocting an
expedite-fee dispute was its best option.


                                              12
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 13 of 28




had ever placed under the parties’ requirements contract, did not comply with the 12-week

commit requirement. (Id. at 1-2.)

      BusSTRUT’s Gellert responded this round of Target’s purchase orders with a

lengthy email to Graham. (Id.) In that email, Gellert once again explained that the 12-

week “

     ”; that without them busSTRUT is “essentially blind up until very near shipment

dates”; and that Target has never provided the commitment letters “

         .” (Id. at 1.) Gellert went on to explain that ensuring on-time delivery in such

circumstances was “                 ” and required busSTRUT to carry “an enormous

inventory risk.” (Id.) “

                                                ” in the absence of commit letters. (Id.) He

continued:




      ***




                                           13
       CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 14 of 28




(Id. at 1-2.)

       After further discussions with Target, busSTRUT billed Target for the $

“expedite fee” missing from the March 28, 2018 purchase orders (i.e., the difference

between the $        expedited-fixture price and the $      price applicable to orders placed

in compliance with the 12-week commit-letter requirement). (Ex. 29 at, e.g., 26 (store

      91 (store         93 (store       117 (store        123 (store            127 (store

155 (store           (showing that busSTRUT invoiced Target for the $                 per-fixture

“Expedite” fee when Target sought to use the $            price without providing 12 weeks’

notice).) Target agreed to pay, and paid, those invoices. (E.g., Ex. 25, Remittance Doc.,

at 3, 2, 2, 3, 2, 3, 2, respectively (showing Target paid each of the exemplar invoices from

Ex. 29, including the $        expedite fee in full (figures here are the per-store prices from

Ex. 29 plus tax and freight as applicable)); Ex. 2, Trankel Dep., at 367 (“

                                                                              ).) Going forward,

for Target’s meager remaining orders to busSTRUT, Target voluntarily reverted to issuing

purchase orders for the fixture at $        apiece. (E.g., Ex. 16 at line 4014 (recording

September 2018 purchase order of 26 light fixtures for $             , or $      each).)

       F.       BusSTRUT Sues Target, and Target Counterclaims.

       On April 18, 2019, busSTRUT filed this action against Target, claiming Target

switched to busSTRUT’s competitor as its primary supplier of Track, in violation of


                                              14
       CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 15 of 28




busSTRUT’s exclusive requirements contract and Target’s promises. Target filed a

counterclaim against busSTRUT on May 31, 2019. (ECF 16.) Flying in the face of the

undisputed facts summarized above, Target’s counterclaim alleges that busSTRUT

breached the parties’ agreement by “submitting invoices charging Target an expedited cost

of $    per light fixture, when the Agreement specifically set the price at $       per light

fixture.” (Id. at 26.) Target claims to have purchased         fixtures at the $   price and

thus claims damages of $1,625.438.70 and a supposed right to compensation for attorneys’

fees. (Id. at 26-27.) BusSTRUT now moves for summary judgment to dismiss Target’s

ill-founded counterclaim.

                               STANDARD OF REVIEW

       A motion for summary judgment should be granted if “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a); e.g., Soo Line R.R. Co. v. Werner Enters., 8 F.Supp.3d 1130, 1139 (D.

Minn. 2014) (Doty, J.). A “material” fact is one that may affect the outcome of the suit

under governing law. Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986). A “genuine”

issue exists where there is sufficient evidence that a reasonable jury could return a verdict

for either party. See id. Mere arguments or allegations are insufficient to defeat a properly

supported motion for summary judgment; the nonmovant must present more than a scintilla

of evidence and must advance specific facts to create a genuine issue of material fact for

trial. See Fed.R.Civ.P. 56(e); Anderson, 477 U.S. at 248-51. “Where the record taken as

a whole could not lead a rational trier of fact to find for the non-moving party,” summary




                                             15
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 16 of 28




judgment should be entered in the movant’s favor. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).

       Here, the record conclusively shows that busSTRUT did not breach the parties’

contract but, to the contrary, at all times acted in compliance with the same. Further, Target

repeatedly and explicitly approved the pricing about which it now complains. Thus,

summary judgment in busSTRUT’s favor is appropriate.

                                        ARGUMENT

I.     THE PARTIES’ WRITTEN AGREEMENT ALLOWED BUSSTRUT TO
       CHARGE THE $   EXPEDITED PRICE.

       Target’s breach-of-contract claim fails as a matter of law because the $

expedited price was included in and allowed by the parties’ written agreement. Paragraph

1.1 of the SQA makes clear that the “



                                                                             ” (Ex. 4, SQA,

at ¶ 1.1 (emphasis added).) See also id. ¶ 24 (the “



                                                                  (emphasis added)).) Thus,

pursuant to the plain language of the SQA, all orders placed by Target are part of the

parties’ written contractual agreement. And Target’s orders unambiguously reflect the

$    expedited price that busSTRUT charged.

       As summarized in the fact section above, every single expedited fixture busSTRUT

shipped to Target was shipped to fulfill an order placed by Target. Every Target order, in



                                             16
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 17 of 28




turn, included explicit approval of the cost that busSTRUT quoted to Target. And

busSTRUT’s quotes priced the expedited fixture at $         per unit. In other words, every

$     fixture sold to Target was sold pursuant to a Target purchase order approving that

cost. Those orders are, by the plain terms of the SQA, part of the parties’ written

agreement. Accordingly, the parties’ written agreement itself explicitly and repeatedly

provides for an expedited-fixture cost of $       . See Bib Audio-Video Prods. v. Herold

Mktg. Assocs., 517 N.W.2d 68, 71 (Minn. Ct. App. 1994) (“The final expression of an

agreement’s terms can be embodied in a purchase order.” (citing Action Time Carpets v.

Midwest Carpet Brokers, 271 N.W.2d 36, 39 (Minn. 1978)). The fact that the parties

agreed to the $     expedited price in the very contract Target claims was breached is by

itself reason enough to dispose of Target’s counterclaim on summary judgment.

II.    THE PARTIES’ COURSE OF PERFORMANCE CONFIRMS THAT
       BUSSTRUT DID NOT BREACH THE AGREEMENT.

       Although the parties’ written agreement (including Target’s purchase orders) should

be dispositive, the parties’ course of performance provides an additional, independent basis

for granting busSTRUT summary judgment on Target’s counterclaim. That course of

performance conclusively shows that the $         expedited-fixture price is consonant with

the written agreement and was agreed to by the parties. The Amendment does not preclude,

or otherwise address, expedited pricing; busSTRUT was forthright with Target in its

pricing of expedited fixtures; Target repeatedly approved price lists including the expedited

fixture; and Target consistently issued orders purchasing the fixture at the $    expedited

price. In other words, the parties’ course of performance confirms that both parties



                                             17
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 18 of 28




understood that the $     expedited-fixture cost was a proper component of their overall

agreement.

       A.     The Uniform Commercial Code Provides that Course of Performance is
              Relevant to Interpreting Commercial Contracts.

       The Uniform Commercial Code is clear: “A course of performance…is relevant in

ascertaining the meaning of the parties’ agreement, may give particular meaning to specific

terms of the agreement, and may supplement or qualify the terms of the agreement.” Minn.

Stat. §336.1-303(d). Indeed, “‘the course of actual performance by the parties is considered

the best indication of what they intended the writing to mean.’” Minnesota v. CMI of Ky.,

Inc., No. 08-603, 2009 WL 2170134, at *5 (D. Minn. July 16, 2009) (quoting Minn. Stat.

§ 336.2-202 cmt. 2). “[T]he express terms of an agreement and any applicable course of

performance…must be construed whenever reasonable as consistent with each other.”

Minn. Stat. §336.1-303(e).

       Particularly relevant here, the UCC also directs that course of performance “may

supplement” the terms of an agreement. Minn. Stat. §336.1-303(d); see also id. § 336.2-

202 (even “[t]erms…set forth in a writing intended by the parties as a final expression of

their agreement…may be explained or supplemented…by course of performance”

(emphasis added)). Indeed, the parties’ “conduct during the course of performance” of a

written contract is properly relied upon to fill “gaps or omissions in the contract.” J.J.

Brooksbank Co. v. Budget Rent-A-Car Corp., 337 N.W.2d 372, 376 (Minn. 1983) (citation

and internal quotation marks omitted).




                                            18
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 19 of 28




       B.     The Parties’ Course of Performance Establishes their Agreement to a
              $   Expedited Price.

       To be clear, the Court need not do any gap-filling here because Target’s orders,

which include the $      expedited price, are part of the parties’ agreement. The Court can

simply enforce the agreement (of which the orders are a part) as written. But if the Court

does choose to look beyond the agreement itself, the parties’ course of dealing confirms

busSTRUT’s interpretation of the agreement and confirms the propriety of summary

judgment in busSTRUT’s favor here.

       The parties’ agreement—specifically, the Amendment—requires Target to provide

12 weeks’ notice for its orders (Ex. 8, ¶1.1) and specifies that, under such circumstances,

busSTRUT will sell the fixtures to Target at $       apiece. (Id. ¶1.3.) But the Amendment

does not specify what price will apply in the event that Target orders fixtures to be delivered

on less than the required 12 weeks’ notice, though it implies, by its silence, that alternative

pricing will be charged for these expedited orders. (See id. ¶¶1.1, 1.3.) Indeed, if there

were no additional charge to Target for failing to comply with the 12-weeks’-notice

provision, that provision would be rendered superfluous and of no effect, contrary to basic

principles of contract interpretation. See, e.g., Chergosky v. Crosstown Bell, Inc., 463

N.W.2d 522, 526 (Minn. 1990) (courts must “attempt to avoid an interpretation of [a]

contract that would render a provision meaningless”); Prudential Ins. Co. of Am. v.

Sandvold, No. 12-CV-132, 2012 WL 245161, at *3 (D. Minn. Jan. 25, 2012) (Doty, J.)

(“The court interprets contracts to avoid absurd results and to give meaning to all

provisions of a contract.”). In short, the Amendment allows alternative pricing for



                                              19
         CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 20 of 28




expedited orders, but does not identify the price for such orders. (Cf. Ex. 1, Graham Dep.,

at 127 (“Q.

                                                                                          ”).)

This is precisely the type of situation in which course of performance can be not only

informative, but dispositive.

         Here, that course of performance unequivocally establishes the parties’ agreement

to a $      price for expedited fixtures. From execution of the Amendment in November

2016 forward, every relevant action and inaction by the parties in the course of their

performance shows that they had contracted for Target to pay the $      price for expedited

fixtures whenever Target failed to comply with the Amendment’s requirement of 12

weeks’ notice.

         Indeed, Target agreed to the $    expedited price immediately after executing the

Amendment. One business day after the Amendment was signed, Gellert emailed Target

stressing the importance of complying with the 12-weeks’-notice requirement. Three days

after that, busSTRUT sent its first store quote under the parties’ new agreement to Target.

That quote included the $        expedited-fixture price, and Gellert highlighted the $

expedited price point in the body of the email to which the quote was attached. Target

never objected and, to the contrary, promptly issued a purchase order incorporating

busSTRUT’s expedited pricing and subsequently paid for the order in full. (See supra,

Fact Section B.)

         For the next 16 months, the quotes sent by busSTRUT (Target never once complied

with the 12-weeks’-notice provision, after all) included the $     expedited-fixture price.


                                             20
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 21 of 28




And busSTRUT consistently made clear that failure to comply with the 12-weeks

requirement was the reason for this pricing.          Each time busSTRUT sent a quote

incorporating the $          expedited-fixture price, Target issued a purchase order

incorporating that pricing and, then, ultimately paid that price. (See supra, Fact Section D;

see also Cent. Valley Ag Coop. v. Leonard, 986 F.3d 1082, 1088 (8th Cir. 2021) (“course

of performance between the parties” supported levying of 12.5% fee not provided for in

written contract where the payor “repeatedly made payments of 12.5%...during the

[contract] year”).)

       And that’s not all. The Amendment

                                                          . At Target’s request, busSTRUT

twice uploaded a master “catalog” (price list) to Ariba that plainly listed the expedited light

fixture as available for the price of $    per unit. And Target affirmatively approved this

price list in both December 2016 and July 2017. (See supra, Fact Section C.)

       Thus, as the undisputed evidence establishes, busSTRUT repeatedly made clear that

it was charging $       for expedited light fixtures, and Target repeatedly approved that

pricing, voluntarily incorporated it into its own orders, and systematically paid the $

expedited-fixture cost as contractually required. Target only took exception to this pricing

in March 2018—after Target had already agreed to and paid this pricing for 16 months.

Cf. Alpena Portland Cement Co. v. Backus, 156 F. 944, 947 (8th Cir. 1907) (interpreting

contract to require 30 days’ advance notice of shipments where cement company had

maintained that position since entering contract in December “and it was not until [the

following] September that [the company’s contractual counterpart] took exception to it”).


                                              21
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 22 of 28




And even that attempt to unilaterally change the terms of the parties’ agreement was short

lived and ultimately provides further confirmation that the $         expedited-fixture price

was agreed to and proper. After Target tried to order fixtures in March 2018 for $

apiece despite having failed to comply with the 12-weeks’-notice requirement in the

Amendment, busSTRUT responded by explaining why the $                expedited price was the

correct one. Target then paid the $       expedited price, not only on that order, but on all

remaining orders. (See supra, Fact Section E.) Here too, then, Target’s conduct once again

confirmed the parties’ agreement on the $          price for orders that did not meet the 12-

week lead-time requirement of the Amendment.

       C.     Courts Find Evidence of Course of Performance Dispositive in Far Less
              Compelling Circumstances

       Courts have relied upon far less compelling course-of-performance evidence to

interpret or supplement a contract. Oskey Gasoline & Oil Co. v. OKC Refinery, Inc., 364

F. Supp. 1137, 1139 (D. Minn. 1973), for example, involved a dispute over gasoline

deliveries made by a refinery to a gasoline distributor. The parties’ written contract, drafted

by the refinery, was for the purchase and sale of 15,000 barrels—630,000 gallons—of

gasoline per month. Id. at 1140. But the contract did not specify whether the gasoline

would be measured in gross or net gallons.8 Id. The distributor executed the contract but

added an additional phrase specifying that the gasoline would be measured in gross gallons.




8
  Gasoline expands and contracts significantly with temperature changes. Measurement in
net gallons offsets volume fluctuations caused by temperature. Id. at 1140. Measurement
in gross gallons does not. Id.


                                              22
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 23 of 28




Id. The refinery never formally agreed to this addition and proceeded to bill the distributor

in net gallons. Id. But the distributor remitted payment in gross gallons instead. Id.

       After the agreement was executed, the refinery never met its 15,000-barrels

requirement in any month. Id. Then, five months into the contract, it stopped delivering

gasoline to the distributor altogether. Id. The distributor sued for breach of contract, and

the refinery countered that the distributor had breached by failing to pay in net, rather than

gross, gallons. Id.

       This Court rejected the refinery’s argument based on the parties’ course of

performance. It noted that the agreement failed to specify (prior to the distributor’s

attempted modification) whether measurement in gross—or, instead, net—gallons was

intended and held that in such circumstances it was proper to turn to the parties’ course of

performance to “defin[e] [the] contract terms.” Id. at 1141. The Court noted that the

refinery failed to object to payment in gross gallons until “five months after the contract

commenced” and “after…[the refinery] had sold over two millions gallons of product” and

“a national shortage of petroleum [had] beg[u]n.”           Id. at 1142.     The course of

performance—particularly, the refinery’s five months of acquiescence to payment in gross

gallons—showed that proper payment under the contract was indeed in gross gallons. Id.

at 1142-43, 1145.

       Just as the distributor in Oskey communicated its understanding that gross gallons

were the proper measure, busSTRUT clearly communicated its view to Target that

expedited pricing of $        per fixture was proper.     Just as the distributor in Oskey

consistently paid on a gross-gallons basis, busSTRUT consistently billed Target $         per


                                             23
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 24 of 28




expedited fixture. Just as the refinery in Oskey raised its net-gallons argument in an attempt

to distract from its own breach, Target brings its counterclaim here in an attempt to distract

from its egregious breach of the parties’ contract. And just as the Court in Oskey concluded

that the gross gallons term was a proper part of the parties’ agreement, so this Court should

conclude here that the $     expedited-fixture price was a bona fide term of the agreement

between busSTRUT and Target.

       Indeed, the course-of-performance facts are far stronger for busSTRUT here than

were the course-of-performance facts for the distributor in Oskey. Whereas the Oskey

plaintiff paid in gross gallons for five months before the defendant complained, here

busSTRUT charged $         per expedited fixture for over 16 months before Target made a

peep. Further, in contrast to the Oskey defendant’s practice of billing in net gallons but

accepting payment in gross, here not only did busSTRUT bill at the $          expedited rate,

but Target affirmatively paid that rate as well. In other words, here both parties’ routine

practice with respect to the quote/purchase-order process confirms the propriety of the

$     price. Moreover, unlike in Oskey, here Target affirmatively and repeatedly approved

the catalog price list that include the $      expedited fixture. In short, the dispositive

course-of-performance evidence in Oskey pales in comparison with the undisputed facts of

this case.

       The Minnesota Court of Appeals decision in Glacial Plains Cooperative v.

Chippewa Valley Ethanol, No. A10-869, 2011 WL 382710 (Feb. 8, 2011), is also squarely

on point. There, the parties entered into an agreement by which plaintiff Glacial Plains

agreed to supply defendant Chippewa with corn sufficient to keep its ethanol plant running


                                             24
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 25 of 28




at full capacity. Id. at *1. Chippewa, in turn, agreed to make Glacial Plains its exclusive

supplier of corn and to pay a set handling fee per bushel. Id. The contract also provided

that Chippewa would pay corn storage fees to Glacial Plains whenever the plant “fail[ed]

to process corn for a ten (10) day period.” Id.

       The parties amended their agreement in writing several times. Id. at *1-2. When

Chippewa expanded its plant, Glacial Plains expanded its corn-storage facilities to keep up

with Chippewa’s demand. Id. at *1. After years of performance, the parties’ relationship

broke down and they ended up in court.

       One issue in the case was whether Chippewa was, in addition to the per-bushel

handling fee—and separate and apart from the 10-day-closure storage fee explicitly

provided for in the written agreement—also required to pay Glacial Plains a storage fee for

any corn in excess of 180,000 bushels that Glacial Plains stored for Chippewa (the “surplus

storage fee”). Id. at *2. The trial court held that Chippewa was not required to pay such a

fee. Id. Among other things, it found that the parties’ agreement was “fully integrated”

and that the fact that Chippewa “had paid [the surplus storage fee] as invoiced ‘for some

period’ after the plant began operations.” Id. at *3. But, the trial court said, “the gratuitous

payment of storage fees without a…duty to pay noted in any written agreement is

nevertheless inadequate to allow the Court to read such an obligation into the written

contract.” Id. at *4.

       The Minnesota Court of Appeals reversed. All told, the parties’ agreement had been

in place from 1994 through September 2009. Id. at *1, 6. Only for three years—from 2003

to 2006—did the agreement and the amendments operative at the time expressly provide


                                              25
      CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 26 of 28




for payment of a surplus storage fee. Id. at *2. Nevertheless, the court of appeals

concluded that Glacial Plains was entitled to the surplus storage fee for the entire time

period in dispute. Id. at *6. The court of appeals looked to the parties’ course of

performance in order to fill in this gap, even though the contract was “fully integrated,”

noting that the parol evidence rule did not pose an obstacle given that the rule “does not

exclude evidence of subsequent…modification[] of a written contract.” Id. at *4.

       As to that course of performance, the court of appeals noted that Chippewa had paid

the surplus storage fee “invoiced by Glacial Plains from January [through] June 1997;” that

“Glacial Plains billed [Chippewa] for storage in excess of 180,000 bushels in December

2002;” and that Chippewa subsequently “paid storage costs as invoiced by Glacial Plains

until November 2008.” Id. at *5. Further, a former Chippewa manager conceded that, in

a September 2008 letter, he had agreed that Glacial Plains would provide storage to

Chippewa in excess of 180,000 bushels at the market rate. Id. Thus, the court of appeals

said, “the parties’ course of performance relating to the 1994 contract conclusively shows

that the parties intended [Chippewa] to pay storage costs to Glacial Plains on grain stored

over 180,000 bushels” through the course of the parties’ relationship. Id.

       The similarities between Glacial Plains and this case are striking. First, both this

case and Glacial Plains stem from underlying requirements contracts. Second, both cases

involve suppliers making extraordinary efforts to meet a purchaser’s supply needs (Glacial

Plains’s construction of new grain-storage facilities and busSTRUT’s maintenance of

several million dollars in extra inventory). Third, both cases center on purchasers’

obligations to compensate suppliers for extra services (expedited delivery of fixtures in the


                                             26
        CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 27 of 28




case of busSTRUT, surplus storage in the case of Glacial Plains). Just as the Minnesota

Court of Appeals held that the purchaser in Glacial Plains was required under Minnesota

law to pay the surplus storage fee, so too should this Court conclude that the expedite fee

charged by busSTRUT, and repeatedly agreed to by Target, was proper as a matter of law.

        As with Oskey, perhaps the biggest difference between Glacial Plains and this case

is that the course-of-performance evidence in busSTRUT’s favor is even more robust than

was the course-of-performance evidence in Glacial Plains. In Glacial Plains, the court

cited the past-payment evidence noted above but also observed that Glacial Plains was

unable to produce any evidence of surplus-storage-fee payment for a portion of the contract

period spanning more than five years. Id. at *5. By contrast, here Target voluntarily paid

the expedited-fixture cost throughout the entire time period at issue. Further, whereas

Glacial Plains produced evidence of a single letter memorializing the surplus-storage-fee

term of the parties’ agreement, here scores of purchase orders and two Target-approved

catalogs provide written proof of the expedited-fixture price.

        Applying Oskey and Glacial Plains to the facts of this case confirms what the

parties’ written agreement and course of performance here already make clear: busSTRUT

was allowed to charge Target $      for expedited fixtures. Target’s counterclaim, alleging

that this charge breached the parties’ agreement, fails as a matter of law and undisputed

fact.

                                     CONCLUSION

        For all of these reasons, busSTRUT respectfully asks this Court to grant summary

judgment in its favor on Target’s legally and factually deficient counterclaim.


                                            27
     CASE 0:19-cv-00968-DSD-ECW Doc. 142 Filed 04/22/21 Page 28 of 28




Dated: April 22, 2021               ANTHONY OSTLUND
                                    BAER & LOUWAGIE P.A.


                                     s/ Arthur G. Boylan
                                    Arthur G. Boylan (#338229)
                                    Philip J. Kaplan (#389351)
                                    3600 Wells Fargo Center
                                    90 South Seventh Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 349-6969
                                    aboylan@anthonyostlund.com
                                    pkaplan@anthonyostlund.com

                                    and

                                    ROBINSON LAW FIRM LLC

                                    Emmett E. Robinson (Ohio Bar No. 88537,
                                    pro hac vice pending)
                                    6600 Lorain Avenue, #731
                                    Cleveland, OH 44102
                                    Telephone: (216) 505-6900
                                    Facsimile: (216) 649-0508
                                    erobinson@robinsonlegal.org

                                    ATTORNEYS FOR PLAINTIFF




                                    28
